 JONES MOTOR COMPANYJonesMotor Company,aDivision of AlleghenyCorporationandJosephJ.Grace:Case6-CA-5959March 2, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn January 3, 1973, Administrative Law JudgeHarry H. Kuskin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asherein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Jones Motor Com-pany, a Division of Allegheny Corporation, Irwin,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as herein modified.Substitute the attached notice for the Administra-tive Law Judge's notice.'The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandardDryWallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findingsAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten you with injury to your123person or with closing down the Irwin, Pennsylva-nia, terminal because you have acted together foryour common interest or protection.WE WILL NOT discharge any of you and fail andrefuse thereafter to reinstate you because youhave engaged in union-connected activity orbecause you have acted together for your com-mon interest or protection.WE WILL NOT in any other manner interferewith your rights under the Act to form, join, orhelp unions, to choose a union to represent you inbargainingwith us, to act together for yourcommon interest or protection, or to refuse toparticipate in any or all of these things.WE WILL offer to Glenn H. Wilson immediateand full reinstatement to his formerjob or, if thatjob no longer exists, to a substantially equivalentposition without prejudice to his seniority or otherrights and privileges, and make him whole for anyloss of pay suffered as a result of his discriminato-ry discharge.JONES MOTOR COMPANY,A DIVISION OFALLEGHENYCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Administrative Law Judge: This casewas heard at Pittsburgh, Pennsylvania, on August 2 and 3,202 NLRB No. 31 124DECISIONSOF NATIONALLABOR RELATIONS BOARD1972.A complaint, as amended at the hearing, issuedherein on May 24, 1972, based on a charge and anamended charge filed on March 17 and April 11, 1972,respectively, by Joseph JGrace, an individual, againstJones Motor Corporation, a Division of Allegheny Corpo-ration,herein called Respondent.' Respondent's Irwin,Pennsylvania, terminal is alone involved herein. Thecomplaint, as amended, alleges that Respondent violatedSection 8(a)(1) of the Act since about November 1971 bythreatening to discharge its employees, to do them physicalviolence, and to shut down its Irwin operations with theirresultant discharge, all because they engaged in protectedconcerted activities, and by further threatening them with ashutdown of these operations if International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 30, herein called the Union orLocal 30, persisted in filing grievances under its collective-bargaining agreement with Respondent; in addition, thecomplaint, as amended, alleges that Respondent violatedSection 8(a)(3) and (1) of the Act by discharging, andthereafter failing and refusing to reinstate,Glenn H.Wilson, an employee, because of his union and concertedactivities. In its answer, Respondent denies that it hasviolated the Act as alleged herein.Upon the entire record, including my observation of thewitnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and of Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint, as amended, alleges, and Respondentadmits, that Respondent is a Maryland corporation with itsprincipal office in Spring City, Pennsylvania; that it is acommon carrier engaged in the business of transportinggoods in various States of the United States undercertificates issued by the Interstate Commerce Commis-sion; and that during the year preceding the issuance of thecomplaint herein, it received in excess of $50,000 forservices rendered in connection with transporting materialsacross statelinesto and from the Commonwealth ofPennsylvania. I find, upon all the foregoing, that Respon-dentis anemployer as defined in Section 2(2) of the Act,and is engaged in commerce and in operations affectingcommerce as defined in Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint, as amended, alleges, and Respondentfurther admits, and I find, that International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 30, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Some Background FactsRespondent conducts its business at approximately 85terminalsOf these terminals, 39 comprise its specialcommodities division, and the others comprise its generalcommodities division. The Irwin, Pennsylvania, terminal ispart of the former division, the boundary lines of whichencompass 20 States and the District of Columbia. Thisterminal employs about 40 drivers out of a total of the 540drivers in the division. Apparently, these drivers arecomprised of owner-operators, who own the tractors andtrailerswhich they operate; of brokers who own a numberof tractors and trailers and also drive for Respondent; andof drivers who do not own equipment but drive a broker'sequipment. The above equipment is placed under lease toRespondent after passing a safety inspection conducted byRespondent's personnel.Once the equipment is underlease,Respondent supplies the owner-operator or brokerwith license plates and appropriate decals. Should a pieceof equipment sit too long, namely, more than 30 days,Respondent will normally contact the owner of theequipment and advise him to put the equipment intoservice; and should he fail to do so, Respondent will takethe equipment out of service and cancel the lease on theequipment.2 There aretimeswhen a broker or owner-operator has mechanical trouble with his equipment andwill either arrange to have it repaired or will seek to replaceit,or will just want to update his equipment. In suchinstances, the owner-operator advises Respondent that heis taking the truck out of service, and, in consequence, heremains out of work until either of the above contingenciesoccurs.According to Lawrence Swenglish, an owner-operator in Respondent's employ, he took his tractor out ofservice because of mechanical problems in the middle ofMarch 1972 and then replaced it with another tractor andreturned to work on May 22, 1972, aftera leasewas cut onthenew equipment by Respondent. And according toWilson, he was out of work for about 6 weeks in 1970,during which time he sold an old tractor which was thenunder lease to Respondent and replaced it with a new oneunder lease to Respondent.The Irwin terminal is housed in a two-room complex,3with no docking, parking, or garage facilities, and isadjacent to a restaurant, called the Big T Restaurant,where the drivers spend some of their time when off duty.Arrangements for the pickup and delivery of cargo bydrivers is usually made by telephone. Thus, the dispatcherat the terminal calls a driver on the telephone and tells himthat a load has to be hauled from one place to another. Thedriver either accepts or rejects the load; if he accepts, thedispatcher gives him the job numbers and the stations forpickup and delivery. At all times material herein, WalterGuidas, an admitted supervisor, was the terminal managerat Irwin. Included in the plant hierarchy and figuring inthese proceedings are the following admitted supervisors,Robert List, the vice president for the special commoditiesdivision;CharlesLong, the vice president of laborIThe name of Respondent appears in the caption and throughout thiscancellation of that arrangement as signing off a leasedDecision as amended at the hearing2The record refers to the leasing arrangement as cutting a lease, and theas the driver's room3One of these rooms is referred to in the recor JONES MOTOR COMPANY125relations; Paul Englehart, the area director for the westernregion;Donald Chinchella, the regional manager; andRobert Poteste, the district manager. With specific refer-ence to List, the record shows that he deals mostly withadministrative matters, being responsible for general salesand operations, as well as safety and compliance, of the 39terminals. Under his aegis, at all relevant times, were,interalios,two area directors, including Englehart; severaldistrictmanagers, including Poteste and Chinchella; anational accounts sales manager; 39 terminal managers,including Guidas; more than that number of clerks and anadministrative director in the general offices at Spring Citywhere he has his own office; and also some ratesupervisors.With respect to List's overseeing the driverfunctions of the division, the record shows further that thecentral dispatch office is housed at the facilities at SpringCity and is tied in to all 39 terminals by an "open voice boxcommunication"; that three individuals in that office takedispatches throughout the day from the various terminalsand record them on the driver trip cards, and that Listspends some time in the central dispatch office and, fromthese cards, generally gathers information pertaining tothis phase of Respondent's operations. These cards wouldshow if and when a driver rejected a load, which, Listadmitted, occurred daily when viewed on a systemwidebasis.As will appear hereinafter, information as toWilson's rejection of a load, which was part of the criticaldevelopments leading to his separation, did not come toList in the above manner; instead, it was called in to himdirectly from the Irwin terminal.The record shows that the practice of turning down loadswas current in March 1969 when List became vicepresident of the special commodities division. It showsfurther that this practice continued thereafter, althoughListhad raised this matter on several occasions withrepresentatives of the Umon, telling them "a lot of timesthat they wanted [the drivers represented by the Union] toaccept these loads." At such times, it was made apparent toList that, as Respondent did not have a "forced board,"-whereby the first man up would be required to accept theload designated for him, Respondent's drivers felt free torefuse a load. According to Chinchella, who was theregional manager from March 1971 to the first of February1972,"the drivers [at the Irwin terminal] were veryparticular in what . . . type of freight they would handle,what direction it's going in, and so forth. Insofar as adirection,not taking northern Jersey and only takingsouthern Jersey freight ...: . And there is testimony byJoseph Grace, a driver in Respondent's employ,4 that hehas refused a load because "[he] didn't want it," and thismight have been because "it was an overload" or "possiblyitwasn't going where [he] usually run[s] or there may havebeen circumstancesc i r c u m s t a n c e s .4Grace succeededWilson as the union stewardafter the latter'sseparation5Local 429 did not take the grievance to the next level6The term written grievances as used herein does not include employeecomplaints or problems which were not reduced to the written or formalstageOnce a grievance is reduced to writing, it is presented by the steward tothe terminal manager, or the regional manager, as the case may be If notsettled, the grievance goes to the Western Pennsylvania Teamsters andRespondent's drivers have been represented for collec-tive-bargaining purposes ever since Respondent initiatedits special commodities division a number of years ago.From the inception of this division and until about January1971,Respondent had a collective-bargaining agreementcovering its drivers with a sister local of the Union herein;namely,Local 429. The offices of this local were inReading, Pennsylvania, which is a considerable distancefrom the Irwin terminal. In January or February 1971, theemployees transferred their membership to Local 30, withoffices in nearby Jeanette, Pennsylvania, and Respondententered into a contract with Local 30, which contract is stillin effect. The changeover from Local 429 to Local 30followed in the wake of (1) the denial in January 1971 byRespondent at the first level of a grievance theretoforefiled by Local 429 on behalf of Alfred Babyak, Jr., a driver,alleging that Respondent had violated its contract withLocal 429 by deducting from his earnings a sum of moneyto cover the cost of an accident in which he was involved; 5(2) a strike in protest thereof; and (3) a court injunctionstaying the strike action. According to Wilson, who waselected as the union steward at the Irwin terminal onFebruary 28, 1971, and was still the steward at the time ofhis separation, "the minute the Irwin terminal figured weweren't getting the proper representation that we should begetting out of Local 429 we transferred to Local 30 inJeannette, Pennsylvania, where we could get more positiveactionon our grievances and the problems." It isnoteworthy, in this connection, that Babyak's grievancewas subsequently refiled and was processed by Local 30,and Local 30 prevailed. The record also discloses that, incontrast to the 12 written grievances filed by Local 429between the period of January 1, 1968, and December 31,1970, Local 30 filed 30 written grievances6 from January toDecember 1971, of which I 1 went to formal hearing. So faras appears, the aforesaid 30 grievances involved "payclaims and run arounds," a "run around" being a claimthat Respondent allowed a driver to haul a load other thanon a first-in-first-out basis.Wilson, who presented thesewritten grievances at the initial stage was unable toindicate how many of them belonged in each category.And as to the payroll claims,it isclear from the record thatRespondent was having problems in 1969, 1970, and 1971with its payroll department on a divisionwide basis due toan expanding volume of business and the difficultiesinherent in training new personnel to handle an increasingvolume of paper work; that Respondent received com-plaints "quite often" from union representatives and fromthe drivers themselves about payroll errors; that, in June1971, Vice President List rana seminarfor drivers at theIrwin terminal and explained the problems he was havingstraighteningout the payroll department; and that,because the drivers still felt that it was taking RespondentEmployers Joint Area Committee, Steel Sub-Committee, a body set up bythe local unions and Joint Council 40 of the Teamsters and by the WesternPennsylvania Truckers AssociationThis body will be referred to hereinaf-ter as the Joint Council Failing agreement at this stage, the grievance thengoesto the "Eastern Conference of Teamsters" to be resolved The JointCouncilmeets once a month in Pittsburgh, Pennsylvania; the EasternConference of Teamsters meets once every 3 months at different placesalong the eastern seaboard of the United States 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoo long to take care of payroll mistakes, etc., writtengrievances were being filed. It is apparent from all theforegoing, and I find, that, during the year 1971, Local 30demonstrated that it was more aggressive than its predeces-sor, Local 429, in its representation of Respondent's driversat the Irwin terminal, and that Wilson, by reason of his roleasunion steward in handling employee grievances,complaints,and problems, was the personification toRespondent of such aggressiveness.As already noted, the instant charge was filed on March17, 1972, and the unfair labor practices alleged herein datefrom about November 1971, which is well within the 6-month period before the filing of that charge. However, theGeneral Counsel adduced testimony at this hearing ofpurported threats by Respondent's supervisors whichantedated that 6-month period.While what occurredoutside the 6-month period was not made, and could notbe made, consistently with Section 10(b) of the Act, thebasis of unfair labor practice charges, these purportedthreats, if established, are nevertheless available to theGeneral Counsel as background to the events occurringduring the statutory limitation period.? According toWilson, in May 1971, he attended a second-step grievancemeeting at Pittsburgh in his capacity as steward and, whilethere, he happened to run into List who told him, in thepresence of Long and Chrzan, the business agent of theUnion, "if you guys continue to cause problems at theIrwin terminal, we'll close it down and get rid of youpeople " Additionally, employee Grace testified to anotherincident, as follows: He attended a meeting on April 23,1971, at the union hall at which Wilson's separation byRespondent because he refused to haul a load out ofCleveland was discussed.8 He was there as acting stewardbecause of Wilson's separation. During an intermission,Long called him aside and said that List did not wantWilson back to work and that, as a matter of fact,Respondent was contemplating closing the Irwin terminal.Inote, however, that List denied the above attribution tohim by Wilson, that Long denied that he attended themeeting in question, and that Chrzan, who testified as awitness for the General Counsel, was not asked about thisepisode.Accordingly, I find that the evidence fails topreponderate in favor of a finding that List made the threatattributed to him by Wilson. And while Long's testimonythat he had no recollection of having made a remark toGrace about closing the Irwin terminal falls short of adenial, I note that Grace's attribution to Long also fallsshort of constituting a coercive threat within the Act'smeaning, as it neither appears that Long indicated thatsuch closing would be for antiunion reasons, nor does aninference to that effect seem warranted here. Accordingly,I find, that the record fails to establish that the unfair laborpractices alleged herein occurred against a background ofthreatsby Respondent to close the plant for union-connected reasons.B.The Alleged Violations of Section 8(a)(1)Wilson testified that during October 1971, at the Irwinterminal,he discussed some employee grievances withDonald Chinchella, the regional manager, in the presenceof committeemen Trapana and Joe Grayson, and that inthe course thereof Chinchella said, "if we continue to causeproblems at the Irwin terminal, they would close theterminal down." Neither Grayson nor Trapana testified inthis proceeding, and Chinchella denied making any suchthreat. I am therefore unable to find, in the face of thisdenial and in the absence of any corroboration of Wilson'sversion of this episode, that the record preponderates infavorofa finding that Chinchella made the aboveattributed remarks.Wilson testified also that he had another conversationwithChinchella during December 1941, shortly afterRespondent had hired Robert Poteste as its districtmanager. At the time, the information was current thatPoteste,who was leaving his job as terminal manager atAssociatedTransport, another common carrier, had afollowing of drivers and that he was going to bring some ofthose drivers with him from Associated Transport to, workat the Irwin terminal. According to Wilson, when he toldChinchella during this conversation that "we would objectto these drivers coming on because we didn't have enoughwork for our own people," Chinchella replied that "if wecontinued to cause problems at the Irwin terminal, it wouldbe closed down." In contrast to the above, Chinchellatestified that his remarks consisted only of saying that itwas Respondent's prerogative to put on additional equip-ment and that Respondent was going ahead with it. Inaddition, he denied making any threats to close theterminal during this conversation. Here, too, I find that therecord does not preponderate in favor of a finding thatChinchella made the remarks attributed to him by Wilson.Indeed, the logic and probabilities of the situation argueagainstChinchella threateningWilsonwith terminalclosure at the same time that he was advising Wilson ofRespondent'sdetermination to assert itsmanagerialprerogative and hire additional equipment.Wilson testified further that, after the last-mentionedconversation, a meeting, at which the projected hiring ofadditional drivers was discussed, was held around Christ-mas time at the Ben Gross' restaurant in Irwin, Pennsylva-nia, between Chinchella, Englehart, and one Bernie House,representingmanagement, and Chrzan, Ostroff, andhimself representing the Union. According to Wilson, thefollowing took place: The first statement made at thatmeeting was by Chinchella who said that "Jones MotorCompany was sick and tired of trouble that [he, Wilson]was causing at the Irwin terminal." Whereupon, he repliedthat he was not causing trouble but was acting as "thevoice of the 40 people down there." At this, Chinchellasaid, "Well, if you continue to cause these problems, wewill close the terminal down." It was his further testimonythatEnglehartmade some statement but he could notrecall its content. Testimony was also given as to thisepisode by Chrzan, Chinchella, and Englehart. Accordingto Chrzan's version, the troublemaker remark by Chinchel-la did not occur at the outset but followed "a little dispute"7SeeLocal Lodge No 1424,International AssociationofMachinists,lighton the true character of matters occurring within the limitationAFL-CIO [Bryan Manufacturing Co J v N L R B,362 U S 411,inwhichperiod " See alsoAzelsonManufacturing Company,88 NLRB761, 766the SupremeCourt pointed out that "earlierevents may be utilized to shed8As a result of this meeting,Wilson went back to work JONES MOTOR COMPANY127between Chinchella andWilson. In addition, whereasWilson did not recall what Englehart said, Chrzan testifiedthat Englehart called Wilson a troublemaker, too, and thatEnglehart then threatened to close down the terminal if thetroublemaking did not.cease. Chrzan made nomention ofsuch a threat by Chinchella. According to Chinchella, hedid not threaten to close the Irwin terminal dunng thisepisode,9 and he did not hear Englehart make any suchthreat. He failed, however, to deny making the troublemak-er remark attributed to him by Wilson and Chrzan.Similarly,Englehart failed to deny the troublemakerremark attributed to him by Chrzan, but denied makingany threat to close the terminal. Here again, becauseWilson and Chrzan were at odds in their testimony as towho did the threatening, with Wilson naming Chinchella,and Chrzan naming Englehart, and because both Chin-chella and Englehart denied having made any such threatduring this episode, I find that the record does notpreponderate in favor of a finding that either Chinchella orEnglehartmade a threat to close the terminal at themeeting at the Ben Gross' restaurant. However, I do find,on the basis of Wilson's testimony, as corroborated byChrzan, that Chinchella called Wilson a troublemakerbecause of his concerted activity in opposing the hiring ofadditional drivers by Respondent.The record shows that Wilson had a telephone conversa-tion with List on December 30, 1971, Wilson being in theoffice of the Irwin terminal and List being in his office inSpring City. At that time, as will appear in more detail inconnection with the discussion of the 8(a)(3) allegations ofthe complaint, as amended, the following sequence ofevents had occurred: Wilson accepted a load from Guidas,the terminal manager, on December 29. Later that dayWilson told Guidas that he was refusing the load and wasgoing on vacation and Guidas advised him that this wouldbe alright.The following day, on List'sinstructions,Guidas informed Wilson that his vacation was not validand inquired whetherWilson was available for work,which was on hand, but Wilson refused to make himselfavailable, assertedly because he was then on an approvedvacation.Whereupon, Guidas relayed this information bytelephone to List at his Spring City office and List toldGuidas to call Wilson to the telephone so that he could talktoWilson.Guidas thereupon summoned Wilson to thetelephone. It wasWilson's testimony that, during thattelephone conversation, List said to him, "You, son of abitch, you. What are you doing over there? I'm going to geton the airplane, come over to Irwin, kick the shit out of youand close down the terminal and get rid of everybody."Whereupon, he answered that he did not have to listen tothat, and hung up the telephone. Robert Poteste,l° whowas present in the Irwin office at the time, testified that heheardWilson say on the telephone, "that would be finewith him [Wilson] and maybe he would drive to the airportand pick him [List] up"; that he then saw Wilson hang upthe telephone; and that Wilson thereupon said to him thatList had said that he (List) was going to fly to Pittsburgh uand punch Wilson in the nose. During cross-examinationby Respondent's counsel,Poteste added that Wilson toldhim, after the telephone call, that List had said he was"going to beat the shit out of him (Wilson)." LorettaPoteste, who is the wife of Robert Poteste and was then aclerk in the Irwin office, was also present in the Irwinoffice at the time. She corroborated her husband in thelast-mentioned respect, and added that she heard Wilsonsay on the telephone, "You'll what. You just do that." Inregard to the above, List testified that he discussed twomatterswithWilson over the telephone: (1) he told Wilsonthat it was his decision that Respondent would hire thebrokers and that "[he] wouldn't allow Wilson to continueto object, without [his] getting involved to the extent, if[he] had to, to come to Irwin, Pennsylvania, and helpsupervise the operation insofar as the hiring of brokers";and (2) he told Wilson that he (Wilson) had accepted aload the day before and that he was not going to begranted a vacation and that he was, in fact, being requestedto perform his work assignments. List testified that he"could not relay" any of the conversation by Wilson,exceptWilson's answer, just before hanging up thetelephone on him, that he (Wilson) was on vacation andintended staying on vacation. List denied that he hadthreatenedWilson either with physical violence or withclosing down the terminal at Irwin. In addition to thePotestes,Wilson placed Guidas and Chinchella in theoffice at the time of this telephone conversation. However,Guidas, who wasa witnessfor Respondent herein, did nottestify as to this episode, whereas Chinchella did. Accord-ing to Chinchella, he remained in the restaurant whileWilson left for the office to take this telephone call,12 butheard from Wilson when Wilson returned to the restaurantthat, "Bob List-or one threatened the other or whatever itwas." Chinchella testified further, "exactly all the remarks,I really don't remember."It is apparent from the testimony of List that he waspreoccupied at the time of this telephone conversation, notonly with the fact that Wilson had refused to haul a loadbut also with the fact that he (List) had been hearing fromGuidas that Wilson "objected very strongly" to the hiringof additional drivers away from Associated. In this latterrespect, List testified that he had instructed Guidas to haveWilson call him if he (Wilson) "was going to continue toobject to the decision that [he (List)] had made with regardto the hiring of other brokers." In view of this and myfindingsherein thatWilsonwas to Respondent thepersonification of the aggressiveness of the Union and wascalled a troublemaker by it, I am persuaded that thisconversation was not, as List seemed to imply, a statementby List of a company position to Wilson, free of anger andwithout incident other than the abrupt hanging up of thetelephone byWilson; but, as Wilson indicated, one ofvituperation by List againstWilson. I find also that the9Chinchella, like Englehart,testifiedthat this episode occurred onJanuary 3, 1972, rather than around Christmastime as Wilson testifiedHowever,in view of my findings hereinafter,I find it unnecessary to resolvethis testimonial conflict10Robert Poteste was called as a witness by both the General Counseland Respondent. At this point, he was testifying as a witness for the GeneralCounseliiItwould appear that the air terminal nearest to Irwin is located inPittsburghi2 I find it unnecessary to resolve this conflict in the testimonyofWilsonand Chichella,as even granting that Wilson was mistaken in this regard, itwould not affect my ultimate finding herein 128DECISIONSOF NATIONALLABOR RELATIONS BOARDvituperative tenor of this conversation is underscored bythe credible testimony of both Potestes as to what theyoverheard Wilson say just before hanging up the telephoneand immediately thereafter, and by the intimation inChinchella's reluctant testimony thatWilson told him,when he (Wilson) returned to the restaurant after thetelephone call, that List had threatened him. In all thesecircumstances, I find that List was less than forthright inhis above testimony and that Wilson gave a more accurateaccount of what transpired. I therefore conclude, and findfurther, that, during this telephone conversation, ListthreatenedWilson with violence to his person and withclosing down the terminal, plus the resultant discharge ofall employees, because he and its drivers had engaged inthe concerted activities of opposing the hiring of additionalbrokers or owner-operators.The foregoing discussion pertains to paragraphs 6(b), (c),and (d) of the complaint, as amended. There remain theallegations in paragraphs 6(a) and (e). Paragraph 6(a)alleges that, "in or about November 1971, Walter Guidas,at the Irwin terminal, threatened to discharge employeesforengaging in protected and concerted activities."However, it would appear that the General Counselabandoned that allegation as he adduced no testimony insupport thereof. Paragraph 6(e) alleges that, "on or aboutMarch 6, 1972, Robert Poteste, at the Irwin terminal,threatened to close down Respondent's Irwin terminal ifthe Union persisted in filing grievances under its collective-bargaining agreement." Although, here too, the GeneralCounsel adduced no evidence in support of this allegationduring his case-in-chief, Poteste did testify in regardthereto during direct examination while a witness called byRespondent.13 It was his testimony that he told Grace,whom he described as the acting steward although Gracewas then the steward at the Irwin terminal, that "[he] felt... that if the men didn't want to maybe work a little bitmore and quit causing as much trouble as they were, that[he] felt the Company probably would close the terminalsooner or later." It was Poteste's further testimony that hemade clear to Grace that he was voicing his own feelings inthe matter. In all these circumstances, I conclude, and find,that this testimony falls short of establishing a threat byRespondent to close down the Irwin terminal if the Unionpersisted in filing grievances under its collective-bargainingagreement.In sum, therefore, I conclude, and find, that the recordfails to sustain the allegations of paragraphs 6(a), (b), and(e)of the complaint, as amended, but does sustain theallegations of paragraphs 6(c) and (d), pertaining to thetelephone conversation between List andWilson onDecember 30, 1971. Accordingly, it follows therefrom that,by threatening Wilson both with violence to his person andwith closing down the Irwin terminal plus the resultant13As already noted, Robert Poteste also testified as a witness for theGeneral Counsel14The record shows in this regard that in April 1971 Wilson hauled aload for Respondent to Cleveland, Ohio, that he telephoned Respondent'sterminal there for another load to haul, and that, upon being told that theonly freight available was a haul to Virginia, he rejected the load At this,the dispatcher told Wilson he had to haul the load to Virginia,as the SpringCity office had issued orders to that effect, or he would be considered avoluntary quitWilson again refused to haul the load and went on toRespondent's terminal at Girard, Ohio There he asked the terminaldischarge of all employees because he and its drivers hadengaged in the concerted activities of opposing the hiringof additional brokers or owner-operators, Respondentviolated Section 8(a)(1) of the Act.C.The Alleged Violation of Section8(a)(3)of the Act1.The employment history of Glenn H. WilsonWilson'stenureofemploymentwithRespondentspanned the period from 1967 to a time in January 1972,when he was allegedly terminated by Respondent. Duringthat period, he left Respondent's employ for an interval,not specifically delineated herein, in order to engage in hisown business of hauling marble. Thereafter, in April 1971,therewas a second interruption of his employment,apparently for a short period, because Respondent deemedhim a voluntary quit when he refused to haul a load.14 Asalready indicated heretofore, Respondent relented, uponthe intercession of the Union in Wilson's behalf, andallowed Wilson to return to work.15 Wilson was a memberof Local 429 before he transferred his membership, alongwith the other drivers at the Irwin terminal, to Local 30 inJanuary 1971. Shortly thereafter, in February 1971, Wilsonwas electedas unionsteward for the drivers at the Irwinterminal.So far as appears, Wilson processed all of the 30written grievances which were submitted to him by theIrwin drivers during 1971. Wilson's role in this regard wasto present the grievances to the terminal manager or to theregional manager, as the case might be, and to try to settlethe grievance without going to a formal hearing. If hefailed at this level, the grievance was then heard by thepoint council in Pittsburgh which met once a month. Andfailing agreementat that level, the grievance was presentedbefore the Eastern Conference of Teamsters, which metonce every 3 months at different locations. Wilson wasrequired to be present and participate at all levels of thegrievance procedure.Itisnoteworthy that the firstgrievance processed by Wilson involved the above-men-tioned Babyak case. As heretofore found, Babyak had fileda grievance concerningthematter with Local 429; andwhen it was denied at the first level, Local 429 did notproceed to the next step in the grievance procedure. UponLocal 30 becoming the bargaining agent of the drivers,Babyak refiled the grievance with Local 30, and it wasWilson who took the grievance to the third step in thegrievance procedure,i.e.,totheEastern Conference ofTeamsters,where it was resolved in favor of Babyak.The record shows that Wilson,in hiscapacityas unionsteward, took an aggressive stand in December 1971 inopposition to the projected hiring by Respondent ofadditional owner-operators or brokers. This oppositionmanager if he had any freight and wastold by theterminal manager that he(the terminal manager)had aload going to Mechanicsburg, Pennsylvania,but he couldnot letWilsonhave it because oforders from Spring City thatWilson had to go back to Clevelandand haul thatload to Virginia. Wilson,thereupon,called the Union in Pittsburgh and was toldto return home Themorning afterWilson returnedhome, he receiveda telegram fromRespondentinforming himthat he had voluntarily quit hisjob15As already found duringa recess in the proceedingson April 23, 1941Long toldActing StewardGrace thatVice PresidentList didnot wantWilson back JONES MOTOR COMPANYmaterializedwhen, as already found, Respondent hiredRobert Poteste, the then terminal manager at Associated,on December 22 or 23, 1971,16 as its district manager, andPoteste was to bring with him from Associated to work forRespondent some of his following of drivers. Upon hearingof the projected hiring, the drivers at the Irwin terminalbecame concerned because, in their view, there was notenough work for the existing complement of dnvers; theywere then averaging one "round" a week instead of thecustomary two "rounds" a week, largely because they werehaulingmostly steel and the steel industry was thenexperiencing a slump. The drivers expressed their objec-tions to management through Wilson. As found above, Listtestified that he learned from Guidas that Wilson "object-ed very strongly" to the hiring of more drivers or brokers.In this connection, Wilson testified that he was approachedby Guidas concerning these additional hirings and wasasked, "Are you people still going to object [to suchhirings]?", and that he responded in the affirmative. Alsoas found above, Wilson conveyed to Chinchella, theregionalmanager,17 duringDecember 1971, that thedrivers of Respondent at the Irwin terminal would objectto the hire of additional drivers because there was not"enough work for our own people." The record showsfurther, in this regard, that the aforesaid aggressive role byWilson caused Respondent openly to voice its displeasuretherewith, witness the fact, as I have also already found,thatChinchella toldWilson,during themeeting ofmanagement and the Union convened in order to discussthe problem generated by the projected hiring, that he wasa troublemaker. In addition, there is testimony by LorettaPoteste, which I credit, that Guidas told her during theweek after Christmas 1971 that, "Jones Motor felt thatGlenn was a troublemaker and that Bob List himself hadbeen trying to get rid of Glenn Wilson for quite some timebut had not been able to get anything on him," and furtherthat,"theCompany felt that Glenn Wilson was theinstigator of the problems that arose whenever we broughta truck from Associated and assigned them over to JonesMotor."The record also shows, as heretofore indicated, that inthe midst of this projected hiring, another critical develop-ment occurred. The details of this development are asfollows:On the morning of Wednesday, December 29,1971, in consequence of a telephone call from Guidas,Wilson accepted a load to Cleveland, Ohio, which was tobe picked up by him at 1:30 that afternoon. Before pickuptime,whileWilson was still at home, Wilson heard, via16Poteste had previously worked for Respondent from 1963 to March 3,196917Chinchella served in this capacity during his tenure of employmentwhich spanned the period from April 1971 to "the first of February" 1972He was required in the course of his duties to become involved in dealingswith the union steward and representatives of Local 3011The sale was effectuated later that afternoon19As Guidas gave ambivalent testimony in this regard, saying, underdirect examination by Respondent's counsel, that he did not give hisapproval, and saying, under cross-examination by counsel for the GeneralCounsel, that he did, I credit Wilson's testimony in this regard, which wascorroborated by the testimony of Robert Poteste, the district manager, andthat of Loretta Poteste, his wifeThere is also uncontradicted testimony by Robert Poteste that the normalprocedure in the business as to driver's vacations is that the driver indicatestomanagement that he is taking "X amount of days of absence" and it is129telephone from one Jay Poole, who had talked to Wilsonprior thereto about buying his tractor, that he (Poole)wanted to purchase Wilson's tractor that same day.18According to Wilson, he decided to sell the tractor and nothaul the load to Cleveland because one did not find abuyer with money every day Whereupon, he telephonedGuidas before noon that day, and requested first to berelieved of his load and then to be allowed a 2-weekvacation.Guidas gave his approval to both requests.19Wilson testified that he told Guidas that he had sold histractor at the time he asked to be relieved of his load onDecember 29, and that on the morning of December 30 heasked Guidas to note both the sale and the fact that he wasgoing on vacation on the daily log. I am satisfied, however,on the basis of the testimony of Guidas, as corroborated byRobert Poteste during his testimony as a witness for theGeneral Counsel, that Wilson did not advise Guidas of thesale at either time. Rather do I find, on the basis of Guidas'and Poteste's testimony, that it was rumored around theterminal that there was such a sale to Poole and that,during the afternoon of December 30, Guidas was able toreach Poole on the telephone and to ascertain from himthat he had purchased the tractor from Wilson.20It is apparent from the record that List learned about theabove December 29 developments involving Wilson thevery same day via a telephone call to Spring City by DonDiggan, a district manager. In addition, List also spoke toChinchella, the regional manager, concerning this matter.The next morning, i.e., on December 30, he also learnedfrom Guidas that "there was a good chance that Mr.Wilson had sold his tractor." In consequence of the above,Guidas was instructed by List "to get hold of Wilson andtell him that his vacation was not valid and that there waswork available for him,21 was he available for work."During the afternoon of December 30, Guidas spoke toWilson, who was then at the Big T Restaurant, and toldhim what List had said. Wilson, in turn, answered, ineffect, that he would not accept any work as he had beengranted a 2-week vacation.22 When Wilson's answer wasrelayed to List at Spring City soon thereafter, List toldGuidas that he wanted to talk to Wilson. This wascommunicated to Wilson by Guidas and there resulted thatafternoon the heretofore described telephone conversationbetween List and Wilson in which, as I have found, ListthreatenedWilson with violence to his person and withclosing down the terminal, with the resultant discharge ofalldrivers, because he and its drivers had engaged in the"normally" grantedHe also testified that he does not know of a singleinstance during his employment by Respondent where a vacation requestwas deniedIn regard to drivers' first accepting a load and then asking to be relievedof the load, Poteste testifiedthatthis happens "quite often," adding that, "Idon't think there's a day that goes by that this hasn't happened "20Guidas had heard before December 29 of Poole's interest in Wilson'stractor21So far as appears, Respondent was not then in need of Wilson'sequipment to handle available loads22 1 have set forth above Guidas' version of this conversationWhileWilson testified that he gave, as part ofthis reason,that he had sold histractor, I find it unnecessary to resolve this credibility issue because it isapparent from the record that at or about this time Respondent learnedfrom Poole of the sale of the tractor to him 130DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activities of opposing the hiring of additionalbrokers or owner-operators.The next development of consequence in Wilson'semployment history occurred on January 3, 1972. On thatdate,Wilson was at the Irwin terminal and signed off thelease on his tractor at the instance of Chinchella. At thetime, Chinchella told Wilson that he (Chinchella) neededthe decals and plates which were on the tractor. AlthoughWilson promised to bring them to the terminal on January4, the record shows that, during the afternoon of that day,Respondent dispatched a telegram to Wilson, underChinchella's signature, saying that Respondent had notreceived the plates, permits, and door placards for thetractor and that "unless these items are received immedi-ately further action will be necessary." Respondent didthereafter receive these items from Wilson on January 5.Itwas List's testimony that once Wilson had signed offthe lease on his tractor, "he terminated the employment atJonesMotor, he had no equipment to work with."However, it is clear from the record, as will appear more indetail hereinafter, thatWilson still had under lease toRespondent the trailer which he had operated in conjunc-tion with the aforesaid tractor; and it is further apparentthatWilson was not then of a mind to terminate hisemployment. Thus, according to Wilson's uncontrovertedtestimony, which I credit, when he signed off his lease onthe tractor, he refused Chinchella's request to sign off thelease on his trailer on the ground that he intended toreplace the tractor and return to work. Additionally,according to the mutually corroborative testimony ofWilson and Lloyd Lingle, one of Respondent's owner-operators, which testimony I also credit, at about that time,Wilson had contacted Lingle and had arranged with him todriveone of his two tractors then under lease toRespondent. The tractor in question had been put underlease to Respondent by Lingle less than a month before,the occasion therefor being that Lingle's other tractor,which was then the only one under lease to Respondent,was going in for repairs. Lingle's understanding withWilson was that the tractor he (Lingle) was then drivingwas to be made available to Wilson as soon as the repairson the other tractor were completed, which was estimatedto be about two weeks, and that Wilson would use thistractor in combination with his own trailer.The record shows that Wilson's above efforts to continuein the employ of Respondent were unavailing. Thus, underdate of January 5, Respondent sent him a registered lettersigned by Chinchella in which it notified him that the"effective lease" on his trailer was canceled on that date.Of significance in this regard is Robert Poteste's testimony,which I credit, that company policy then provided that "ifa man sells a tractor and he is going to purchase anothertractor, the trailer is normally not canceled. If a man sellshis tractor and he says he's going completely out ofbusiness,23 then they would cancel the entire unit and theindividual." Additionally, with respect to Wilson's arrange-ment with Lingle, it is apparent from List's testimony that,upon learning from Guidas, via telephone, that Guidasunderstood that Wilson was going to drive one of Lingle'stwo tractors,24he initiated action which resulted in atelegram being sent to Lingle canceling the lease on thattractor.The cancellation,which was made effective as ofJanuary 10,was sent to Lingle'shomeon January 6.25Linglewas not at home that day as he had theretoforeaccepted a load from Respondent and was en routemaking thedelivery with the verytractor which was thesubject of the cancellation notice.Of significance here isthe following:List testified,in explanation of his action,that he was advised erroneously that the instant tractor ofLingle had been dormant for more than30 days,implyingtherebythat,but for the error,he would,in canceling thelease,have acted consistently with company policyrespecting dormant equipment.However,assuming, butnot deciding,that List did get erroneous information, thefact remains that he acted precipitously in the matter. For,the normal procedure,as I have heretofore found, is first tocontact the ownet of the equipment and advise him to putthe equipment into service,and onlyif he fails to do so willRespondent take the equipment out of service and cancelthe lease on the equipment.Significant,too, is List'sadmission that he was not particularly interested in havingWilson drive Lingle's tractor. He added,in this connection,thatWilson had not been a good operator. "He has beenone that, without regard to our customers, would turndown freight and not concern himself with the fact that weare a service oriented company and that this is the solepurpose of our existence and this was far from his concern.And the prime example of that,of course, we go back toDecember 29."It is evident from the record that, notwithstanding hisunsuccessful attempt to drive Lingle's tractor and thus getback to work,Wilson took further steps to get back onRespondent'spayroll,which also proved unavailing.Creditedtestimony establishes the following:About themiddle of January,Wilson approached Chinchella, on oneoccasion,and Robert Poteste, on another occasion, toinquire as to whether he could get back to work if hepurchased another tractor.Both of them made clear to himthatRespondentwould be interested in seeing hisequipment.Thereafter,on January20,Wilson met Potesteat the restaurant near the terminal and informed him thathe was in the process of purchasing a tractor, and inquiredwhether Respondent would put him to work. Poteste toldWilson to "bring the truck up" and in the meantime hewould get an answer for Wilson.Wilson then indicated hehad to take care of some business and Poteste told him toreturn in about an hour for an answer.Poteste soon toldGuidasthatWilson approached him saying that he wasbuying a truck and would be ready to go backto work.Thereupon,Guidas telephoned List in SpringCity.Uponconcluding this telephone conversation,Guidas toldPoteste that the answer was "no."At this,Poteste inquiredas to what reason he was to give to Wilsonand was told byGuidas to tellWilson that Respondent was not hiringequipment at this time.Poteste then went to the restaurant23This, I find, was clearly not the situation with Wilson25Althoughthe telegram bears date of December 6, the parties24Wilson testified that he made his transaction with Lingle known tostipulatedthatthis was an errorGuidas and Chinchella JONES MOTOR COMPANY131adjacent to the terminal and told Wilson that he could notput him (Wilson) to work for the above reason.26On the issue of whether Respondent was, in fact, nothiring additional equipment at the time, credible testimonyestablishes the following: Later, the same day, RobertPoteste was in the restaurant near the terminal talking toone Vincent Christifano, an owner-operator, who wasaskingabout employment with Respondent.Wilsonoverheard the conversation, came over to Poteste andChristifano, and asked Poteste how he (Poteste) "could bediscussing hiring equipment when he had just previouslytoldhim (Wilson) that Respondent was not hiringequipment."27 Poteste's answer, according to the uncon-tradicted and credible testimony of Wilson was, "We justaren't putting you on." Noteworthy, in this latter respect, isPoteste's testimony that it was part of his job to seek to hireequipment and that at no time during his employmenttenure with Respondent were orders given to him personal-ly by management not to hire equipment. In addition, theparties stipulated that, after January 20, 1972, Respondenthired the equipment of one Lloyd D. Oblak, of Christifano,and of one William Konkus on January 21 and February 7and 16, respectively.While it is also true, as the partiesfurther stipulated, that, of these, Oblak and Konkus werefrom Associated and were part of the following of Poteste,the fact remains that, contrary to the representation byRespondent to Wilson on January 20 that it was not thenhiring equipment, Respondent did continue to do so,albeit,in two of the three instances above, the owners of theequipment came from Associated and were part ofPoteste's following. I find, in all these circumstances, thatRespondent misrepresented to Wilson that it was not thenhiring equipment.Wilsonmade no further approaches to Respondentabout getting back on its payroll. Although, so far asappears,Wilson did not complete the transaction topurchase a tractor, which was in process when he made theovertures to Poteste on January 20, it is evident from allthe foregoing that to have done so to get back to workwould have been a futile act. That this is so is furtherapparent from Business Agent Chrzan's credible testimonythat, on January 27 or 28, he asked Vice President Longover the telephone if Wilson could go back to work andwas told that, "under no circumstances will [Wilson] beback to work."The last development herein occurred on February 1. Atthat time,Wilson and Chrzan appeared at the Irwinterminal for the purpose of tendering a resignation. Presentat the terminal were Guidas, Robert Poteste, and Bergey.The nature of the resignation is in dispute, with Chrzanand Wilson saying that Respondent's representatives weretold that Wilson was resigning as union steward and thatGrace was taking his place, with Guidas saying that Wilson16The above credited testimony as to what Guidas told Poteste rightafter the telephone conversation was given by Poteste Although Guidasgave a different version, saying only that he reported to Poteste that Listwanted to talk to Wilson before anything further was done, and denyingthat he told Poteste that Respondent was not putting any trucks on, histestimony in this regard did not have the ring of truth and I do not credithim Similarly, I do not credit the testimony of Hilda Bergey, a clerk in theIrwin terminal, that shortly thereafter she overheard a conversation betweenPoteste and Wilson in which Poteste told Wilson that he had to call List andresigned only from his job at Respondent,with Potestesaying that Wilson told him that hehad "officiallyresignedas of today or something to that effect,"and Bergey sayingthat Chrzan made the statement that Wilson was tenderinghis official resignation from Respondent and, on the wayout, added,"oh, by the way, [Wilson] also resigns assteward."Inview of the above divergencies in thetestimony of Guidas,Bergey and Poteste,who testified inbehalf of Respondent in this regard,and the unlikelihoodthat(1)Wilson would have opted to resign from Respon-dent at this point,and (2)Chrzan,the business agent of theUnion,would have been on this mission with Wilson if thepurpose thereof was to tender Wilson's resignation fromRespondent,Ifind that the mutually corroborativetestimony of Wilson and Chrzan morecloselyresemblesthe truth.Accordingly,IcreditWilson and Chrzan andfind that Respondent was then notified only of Wilson'sresignation as union steward and of his replacement byGrace.2.Analysisand conclusionsIt is apparent from all the foregoing that Wilson's refusalto accept a load on December 29, 1971, within a few hoursafterhe had accepted that load, which refusal wasoccasioned by his having agreed in the interim to sell fordelivery that day the tractor which he used, in combinationwith his trailer, to haul loads for Respondent, set in motiona series of events resulting in Wilson's separation. TheGeneralCounsel contends, in his brief, thatWilson'sseparation was a discharge and that it occurred on January6,1972,when Respondent cancelled out the lease onLingle's second tractor, after Wilson had obtained the rightfrom Lingle to use it in hauling loads. Respondent, on theother hand, takes the position,in itsbrief, thatWilson wasnot discharged but voluntarily quit his employment at thetime he sold and signed off the lease on his tractor, andthat the General Counsel failed to establish that Respon-dent did anything which prevented Wilson from leasinganother tractor to it.The above contentions are to be evaluated in thefollowing context: (1) Wilson refused Chinchella's contem-poraneous request to sign off the lease on his trailer, aswell, on the ground that he intended to replace the tractorand return to work. (2) Notwithstanding Wilson's expressindicationthatsuchwas his intention,Respondentdisregarded its normal policy of not disturbing the lease onthe trailer of an owner-operator who sells a tractor and isgoing to purchase another tractor by precipitously cancel-ing the lease on his trailer by registered letter to him datedJanuary 5, 1972. (3) Wilson proceeded on or before thethatWilson refused I note that this testimony, which was given duringdirectexaminationby counselforRespondent,followed her earliertestimony, viz, "Now what they had said, I don't reallyknowYou couldoverhear them talking but you couldn'tmake outwhat they were saying "27According to the credible testimony of Christifano, he told Potestethat he wanted to go to work for RespondentPotestethen asked if hisequipmentwas readyand he answeredthat he needed a trailerWhereupon,he told Poteste he would be backas soon as he got his trailer and Potestereplied, "that's fine, as soonas you're ready you come back " 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter date to make arrangements to drive one of Lingle'stwo tractors,28 inconjunction with his own trailer, andalerted Respondent to his plan to drive this equipment inits service. (4) This attempt by Wilson was thwarted whenRespondent precipitously canceled the lease on the tractorofLinglewhich he (Wilson) was to drive. (5) Evenassuming, without deciding, that Vice President List waserroneously advised that one of Lingle's two tractors hadbeen dormant for more than 30 days, Respondent, bycanceling the lease on such equipment, violated its normalpractice of giving notice to the owner thereof of itsintention to cancel the equipment unless he activated it. (6)Wilson thereupon sought to arrange for the purchase of atractor and, on January 20, 1972, notified Respondent thathe was acquiring a tractor and would be ready to get backto work. (7) This attempt by Wilson to get back to workwas also thwarted by Respondent when it misrepresentedto him that it was not hiring any equipment at that time.The aforesaid conduct of Wilson is clearly inconsistent, Ifind,withRespondent's contention thatWilson was avoluntary quit. Indeed, it argues strongly thatWilsonregarded himself throughout as temporarily out of serviceand still in the employ of Respondent. While it is true thathe did not formally tell Respondent that he was temporari-ly out of service, his insistence that he was then on a 2-week vacation with Respondent's approval, plus the abovestatement by him to Chinchella of his intention to replacehis equipment were tantamount thereto. Noteworthy inthis connection is (1) Respondent's admission that if adriver wants to update his equipment-a parallel situation,Ifind-its policy is to cancel the old lease on theequipment and permit the driver to take whatever time heneeds to acquire replacement equipment, and it will, whenthat happens, execute a new lease; and (2) its furtheradmission that the driver retains his employee statusduring the transition periodOn the other hand, Respondent's above conduct ofthwartingWilson at every turn, namely, by canceling onJanuary 5, 1972, the lease on his trailer, by canceling thenext day the lease on the tractor belonging to Lingle whichWilson had arranged to drive and thereby get back to workforRespondent, and by misrepresenting to Wilson onJanuary 20, 1972, when he advised Respondent that he waspurchasing a tractor, that there was no available work,establishes,and I find, that Wilson's separation waseffected by Respondent rather than by Wilson himself.As heretofore noted, the General Counsel contends thatRespondent effected Wilson's separation or termination onJanuary 6, 1972. Supporting this contention are: (1) OnDecember 30, 1971, during the telephone conversationwithWilson, initiated by List, List threatened,inter aha,"to close down the terminal and get rid of everybody." (2)On December 30, after this telephone conversation,according to the credible testimony of Loretta Poteste,Guidas told her that "under no circumstances was he tocut a new lease for Glenn Wilson if he bought anothertruck to be put on." (3) Thereafter, before the end of theday on January 4, 1972, despite Wilson's representation toChinchella the day before that he would return on January28As already found, Lingle then had the tractor, which Wilson was todrive, under lease to Respondent because the one he usually drove was4 the plates and decals which were on the tractor he hadsold,Respondent sent Wilson a telegram demanding thereturnof these items"immediately" or "further action willbe taken." (4) On January 5, the day on which Wilsonreturned the plates and decals, Respondent canceled theleaseonWilson's trailer by registered letter to him,notwithstanding his express indication to Chinchella onJanuary 3 of hisintentionto replace the tractor he had soldand to return to work. (5) And lastly, on January 6, afterlearning of Wilson's plan to drive one of employee Lingle'stwo tractors in its service and thus return to work,Respondent precipitously canceled Lingle's lease on thevery tractor which Wilson was to drive; and although itclaimed that it was erroneously advised that the equipmentwas dormant for more than 30 days, it had neverthelessviolated,by such cancellation, its normal practice ofnotifying the owner of such dormant equipment of itsintentionto cancel the equipmentunlesshe activated it.Noteworthy, too, is the undenied testimony herein ofThomas B. Donnelly oftheBureauofEmploymentSecurityof the Commonwealth of Pennsylvania thatRespondent advised the bureau in the course of answeringthe bureau's "Request for Separation Information" as toWilson, who had filed an unemployment compensationclaim with the bureau, that Wilson's last day of work wasJanuary 6, 1972. It follows from all the foregoing, and Ifind, that Respondent was determined to rid itself ofWilson and that it realized its objective on January 6, 1972,with thecancellationof the lease on one of Lingle's twotractors, thus precludingWilson from having anothertractor to drive in its service. Accordingly, I conclude, andfind further, as the General Counsel contends, thatRespondent discharged Wilson on January 6, 1972.Ihave also found heretofore that, upon learning onJanuary 20, 1972, thatWilson was in the process ofarrangingto acquire a tractorso asto be ready to return towork, Respondent misrepresented to him that there was noavailablework; and that Long told Chrzan, during atelephone conversation about a week later, that, "under nocircumstanceswill [Wilson] be put back to work." Itfollows therefrom, and I also find, that Respondent mademanifest therebyits refusal to reinstateWilson.Icome now to the remaining contention of the GeneralCounsel that Respondent discharged and failed andrefused toreinstateWilson because of his activities inbehalf of the Union and because of his concerted activitieswith other drivers. In view of myfindingsheretofore (1)that List, in violation of the Act, threatened Wilson withpersonalviolenceand with closing down the Irwinterminal,with the resultant discharge of its employees,because he and its drivers had engaged in concertedactivities of opposing the hiring of additional brokers orowner-operators away from Associated; (2) that, duringtheBen Gross' meeting, at which the hiring of theseadditional driverswas discussed by representatives ofmanagementand the Union, Chinchella called Wilson,who was present in his capacity as union steward, atroublemaker because of his activity in opposing the hiringof these additional drivers; (3) that Guidas told Lorettabeing repaired JONES MOTORCOMPANYPoteste that Respondent felt that Wilson was a trouble-maker and the instigator of the problems that arosewhenever it "brought a truck from Associated and signedthem over to Jones Motor,"and that Vice President List"had been trying to get rid of Wilson for quite some timebut had not been able to get anything on him";and (4) thatWilson,by reason of his role as union steward in handlinggrievances,complaints,and problems was the personifica-tion to Respondent of the Union's aggressiveness,I infer,and find,that, in effecting Wilson's discharge and refusingand failing thereafter to reinstate him, Respondent wasmotivated by a desire to rid itself of a union steward whowas a thorn in its side by reason of his union-connectedand concerted activities in opposing its hiring of additionaldriversaway from Associated.And this is so, evenassuming,without deciding,that,at the time of thedischarge,Respondent justifiably harbored resentmentagainstWilson for (1) accepting a load from Respondentand then rejecting the load within several hours thereafter;(2) failing to tell Respondent of the sale of his tractor onDecember 29, 1971,and thereby putting Respondent to thetrouble of seeking to find out for itself about the sale; and(3) not agreeing to make himself available for work after hewas told on December 30 that he could not have a vacationat that time,which vacation,Ihave found,had beenapproved the day before. For, nowhere does it appear thatRespondent took any steps to warn or discipline Wilsonbecause of any of the foregoing.I am also cognizant,in thisconnection,ofVicePresidentLong's testimony thatWilson was not given any work on January 20 because hehad no equipment under lease,and further because he"certainlywas not what we consider a good broker."However, I am unable to credit this testimony because, asheretofore found with respect to Wilson's not having anyequipment,Respondent thwarted Wilson in his effortsprior thereto to replace the tractor which he had sold andto return to work for Respondent;and, on January 20,Respondent went so far as to misrepresent to him that itwas not hiring additional equipment.29And as to thequality ofWilson'swork,Long admitted that, in hisprehearing affidavit to a Board agent,30 he swore that, "Ihad no complaints with [Wilson's] work;and if he had notcancelled his lease, he would probably be working withus." In addition,there is uncontradicted testimony byWilson,which I credit,that,inMarch 1972,RegionalManager Chinchella told him,during a conversationconcerning the aforesaid discharge and failure to reinstate,"You boys are a bunch of good brokers up there....If Ihad another terminal,Iwould put all of you to work ... .Itwasn'tme who fired you. It was Spring City's decisionnot to rehire you."Accordingly,I conclude,and find, thatby discharging Wilson on January 6, 1972, and thereafterfailing and refusing to reinstate him, Respondent violatedSection 8(a)(3) and(1) of the Act.Upon the basis of the entire record, I make thefollowing:19 SeeN L R B v Malone Knitting Company,380 F 2d 880,883 (C A 1),enfg 152 NLRB 643CONCLUSIONS OF LAW1331.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening Glenn H.Wilson with violence to hisperson and with closing down its Irwin,Pennsylvania,terminal,plus the resultant discharge of all employees,because he and its drivers had engaged in the concertedactivities of opposing the hiring of additional brokers orowner-operators,Respondent has interfered with, re-strained,and coerced employees in the rights guaranteed inSection 7 of the Act,and has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By discharging Glenn H.Wilson on January 6, 1972,and thereafter failing and refusing to reinstate him,because of his union-connected and concerted activities inopposing its hiring of additional drivers away fromAssociated,Respondent has discriminated in regard to thehire or tenure of employment of its employees therebydiscouraging membership in the Union,and has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.5.Respondent has not violated the Act in any otherrespect alleged herein.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act,I shall recommend that Respondent ceaseand desist therefrom and that a broad order issue designedtoprotect the employees of Respondent,and that itaffirmatively take such action as will dissipate the effects ofitsunfair labor practices.In the latter connection,havingfound that Respondent violated Section 8(a)(3) and (1) oftheAct by discharging Glenn H.Wilson,and thereafterfailing and refusing to reinstate him, I shall also recom-mend that Respondent offer him immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered during the period of this discrimination againsthim by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date ofsuch discrimination to the date of Respondent's offer ofreinstatement,lesshisnet earnings during such period,with backpay and interest thereon to be computed in themanner prescribed by the Board inF.W.WoolworthCompany,90 NLRB 289, and IsisPlumbing&Heating Co.,Inc.,138 NLRB 716.Upon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case,I hereby issue the following recommended: 3130The affidavit is in evidence as G C Exh 331 In the event no exceptions are filed as provided by Sec.102 46 of the(Continued) 134DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees with personal violence andwith closing down the Irwin, Pennsylvania, terminal, withthe resultant discharge of its employees, because theyengaged in protected concerted activity.(b)Discharging employees because they engaged inunion-connected and concerted activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer to Glenn H. Wilson immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he has suffered inthemanner set forth in the section hereof entitled "TheRemedy."(b) Preserve and, upon request, make available to theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesBoard or its agent, for examination and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryor useful to determine or compute the amount of backpaydue, as herein provided.(c) Post at its terminal in Irwin, Pennsylvania, copies ofthe attached notice marked "Appendix." 32 Copies of saidnotice, on forms provided by the Regional Director forRegion 6, after being signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint, asamended, be dismissed insofar as it alleges violations of theAct not found herein.32 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "